Case 0:21-cv-60097-CMA Document 53 Entered on FLSD Docket 05/18/2021 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      Case No.: 0:21-cv-60097

                                      Judge Cecelia M. Altonaga

  HYDROJUG INC., a Delaware corporation,

         Plaintiff,

  v.

  HYDROMATE LLC and NATUREWORKS,
  Florida limited liability companies,

        Defendants.
  _____________________________________/


                                 STIPULATION OF DISMISSAL
         WHEREAS Plaintiff Hydrojug, Inc. and Defendants Hydromate LLC and Natureworks

  have entered into a Settlement Agreement concerning the above captioned action (the

  “Settlement”), it is therefore stipulated and agreed by and between the parties through their

  undersigned counsel of record that pursuant to Fed. R. Civ. P. 41, Plaintiff’s Complaint and

  Defendants’ Counterclaims are dismissed in their entirety with prejudice with each party to bear

  its own costs, expenses, and attorney’s fees.

  Respectfully submitted this 18th day of May, 2021.
Case 0:21-cv-60097-CMA Document 53 Entered on FLSD Docket 05/18/2021 Page 2 of 3




   By: /s/ Preston P. Frischknecht         By:   /s/ Steven I. Peretz
       Preston P. Frischknecht                   Steven I. Peretz
       (USB #11286) (pro hac vice)               Florida Bar No.: 329037
       preston@projectcip.com                    speretz@pch-iplaw.com
       PROJECT CIP                               Alberto Alvarez
       399 N Main, Suite 220                     aalvarez@pch-iplaw.com
       Logan, UT 84321                           Florida Bar No.: 106859
       Telephone: (435) 512-4893                 Peretz Chesal & Herrmann, P.L.
       Counsel for Plaintiff                     1 S.E. 3rd Avenue
                                                 Suite 1820
                                                 Miami FL 33131
                                                 Tel: 305.341.3000
                                                 Counsel for Plaintiff

   By: /s/Robert C. Kain, Jr., Esq._____
      Robert C. Kain, Jr., Esq. (266760)
      RKain@ConceptLaw.com
     Alexander D. Brown, Esq. (752665)
     ABrown@ConceptLaw.com
     Adam Goldman, Esq. (86761)
     AGoldman@ConceptLaw.com
     THE CONCEPT LAW GROUP, P.A.
     6400 N. Andrews Ave., Suite 500
     Fort Lauderdale, Florida 33309
     Telephone: 754-300-1500
     Counsel for Plaintiff
Case 0:21-cv-60097-CMA Document 53 Entered on FLSD Docket 05/18/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served on May 18, 2021

  via CM/ECF on all counsel or parties of record in the manner specified on the Service List below.

                        Robert C. Kain, Jr., Esq. (266760)
                        RKain@ConceptLaw.com
                        Alexander D. Brown, Esq. (752665)
                        ABrown@ConceptLaw.com
                        Adam Goldman, Esq. (86761)
                        AGoldman@ConceptLaw.com
                        THE CONCEPT LAW GROUP, P.A.
                        6400 N. Andrews Ave., Suite 500
                        Fort Lauderdale, Florida 33309
                        Telephone:    754-300-1500
                        Counsel for Plaintiff


   By: /s/ Preston P. Frischknecht            By:     /s/ Steven I. Peretz
       Preston P. Frischknecht                        Steven I. Peretz
       (USB #11286) (pro hac vice)                    Florida Bar No.: 329037
       preston@projectcip.com                         speretz@pch-iplaw.com
       PROJECT CIP                                    Alberto Alvarez
       399 N Main, Suite 220                          aalvarez@pch-iplaw.com
       Logan, UT 84321                                Florida Bar No.: 106859
       Telephone: (435) 512-4893                      Peretz Chesal & Herrmann, P.L.
       Counsel for Plaintiff                          1 S.E. 3rd Avenue
                                                      Suite 1820
                                                      Miami FL 33131
                                                      Tel: 305.341.3000
                                                      Counsel for Plaintiff
